DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Straten (US. Pub: 2019/0017676 A1~hereinafter “Van”) of record in view of Deng (CN 109185826 A). A copy of the machine generated English translations of the foreign reference has been provided.
Regarding claim 1, Van discloses (in at least figs. 1-2 and 4) a headlamp assembly comprising: a lens (19); a light source (16; [0203]) having a beam pattern that is projected through the lens; a heating element (22; [0203]) positioned spaced apart from the lens and oriented to direct radiation to at least a region of the lens (19) associated with the beam pattern.
Van does not expressly disclose a light sensor configured to measure a brightness substantially at the lens; and an electronic control unit configured to control a brightness emitted from the light source and a radiation energy emitted from the heating element. 
Deng discloses (in at least fig. 1) a light sensor (12) configured to measure a brightness substantially at the lens; and an electronic control unit configured to control a brightness emitted from the light source and a radiation energy emitted from the heating element (i.e. the covering shell inside the transparent shell one end fixedly connected with a brightness sensor, and the brightness sensor is connected with the main control module by signal connection, real-time collecting the illumination intensity information and feedback to the main control module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider the light sensor and the control unit of Deng in the headlamp assembly of Van for the benefit of measuring a brightness at the lens. 
Regarding claim 10, Van discloses (in at least figs. 1-2, 4 and 7; [0013]; [0018]) the headlamp assembly is coupled to a vehicle and is one of: a headlight; a tail light; and a signal light.
Regarding claim 11, Van discloses (in at least figs. 1-2 and 4) the heating element (22) is positioned near a base of the lens (19).
Regarding claim 14, Van discloses (in at least figs. 1-2, 4 and 7) the heating element (22) is powered by a power source of a vehicle.
Regarding claim 15, Van discloses (in at least figs. 1-2 and 4) the heating element (22) is retained in the headlamp with a bracket (see fig. 4). 
Regarding claim 16, Van discloses (in at least figs. 1-2 and 4) a system for heating a lens of a headlamp, the system comprising: a headlamp comprising: a lens (19); a light source (16; [0203]) having a beam pattern that is projected through the lens; and a heating element (22; [0203]) positioned to direct radiation to at least a region of the lens (19) associated with the beam pattern; a temperature sensor ([0283]; i.e. the heating element is self-regulating) for measuring a temperature substantially at the lens of the headlamp, and a power source ([0008]; [0200]) of a vehicle electrically coupled to the light source, the heating element, and the electronic control unit ([0200]). 
Van does not expressly disclose a light sensor for measuring a brightness substantially at the lens of the headlamp; an electronic control unit for controlling a brightness emitted from the light source and a radiation energy emitted from the heating element.
Deng discloses (in at least fig. 1) a light sensor (12) configured to measure a brightness substantially at the lens; and an electronic control unit configured to control a brightness emitted from the light source and a radiation energy emitted from the heating element (i.e. the covering shell inside the transparent shell one end fixedly connected with a brightness sensor, and the brightness sensor is connected with the main control module by signal connection, real-time collecting the illumination intensity information and feedback to the main control module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider the light sensor and the control unit of Deng in the headlamp assembly of Van for the benefit of measuring a brightness at the lens. 
Regarding claim 17, Van as modified by Deng discloses (in at least figs. 1-2 and 4) the electronic control unit controls the radiation energy emitted from the heating element based on temperature measured by the temperature sensor.
Regarding claim 18, Van as modified by Deng discloses (in at least figs. 1-2 and 4) the electronic control unit controls a source brightness emitted from the light source based on the brightness measured by the light sensor.

Claim(s) 2-7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Van Straten (US. Pub: 2019/0017676 A1~hereinafter “Van”) in view of Deng (CN 109185826 A) and further in view of Dunn et al. (US. Pub: 2016/0215952 A1) of record. 
Regarding claim 2, Van as modified by Deng discloses all the claimed limitations except for the heating element comprises an emitter surface having a plurality of angled surfaces; and each angled surface of the plurality of angled surfaces directs radiation to a sub-region of the region of the lens associated with the beam pattern.
Dunn discloses (in at least figs. 1 and 2) a heating element (305) comprises an emitter surface having a plurality of angled surfaces (see best seen in at least fig. 10); and each angled surface of the plurality of angled surfaces directs radiation to a sub-region of the region of the lens (300) associated with the beam pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the heating element of Van as modified by Deng with the heating element of Dunn, since it has been held that simple substitution of one known element for another to predictable results is obvious.  
Regarding claim 3, Van discloses (in at least figs. 1-2 and 4) the light source (16) is a light-emitting diode ([0200]); and the heating element is a ceramic ([0008]), but is silent about infrared heating element.
However, Van discloses (in at least [0008]) a PTC heater. Dunn in the other hands discloses (in at least figs. 1 and 2) the heating element (305) is a resistive wire heating element ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the PTC heater and the resistive wire heating element of both Van and Dunn with a ceramic infrared heating element, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious.
Regarding claim 4, Dunn discloses (in at least figs. 1 and 2) the radiation is at a wavelength that excites water ([0020]; i.e. heating elements (305) a circuit board (320) for removing water based contamination in the form of snow and ice build-up).
Regarding claim 5, Dunn discloses (in at least figs. 1 and 2; [0020]) the radiation reduces precipitation or condensation from accumulating on the lens (300).
Regarding claim 6, Dunn discloses (in at least figs. 1 and 2) the heating element (305) is one of: a ceramic matrix; a coil of resistive wire ([0030]); and a set of leads. 
Regarding claim 7, Dunn discloses (in at least figs. 1 and 2; [0030]-[0031]) a glaze or shape of the ceramic matrix is tunable, wherein a diameter of the coil of resistive wire is tunable, and wherein a position of the set of leads is tunable. 
Regarding claim 12, Dunn discloses (in at least figs. 1 and 2; [0030]-[0031]) the heating element (305) is positioned below the light source (24) such that a beam path between the light source and the lens (300) is unobstructed by the heating element (305).
Regarding claim 13, Dunn discloses (in at least figs. 1-5) the emitter surface includes at least one of: a hollow cavity; and a heat shielding material ([0030]-[0031]).

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Dunn et al. (US. Pub: 2016/0215952 A1) of record in view of Van Straten (US. Pub: 2019/0017676 A1~hereinafter “Van”) and further in view of Deng (CN 109185826 A). A copy of the machine generated English translations of the foreign reference has been provided. 
Regarding claim 19, Dunn discloses (in at least figs. 1-5) a headlamp assembly comprising: a lens (300); a first light source ([0020; i.e. the low beam source 40) having a first beam pattern that is projected through a first region of the lens (300); a second light source ([0020]; i.e. the high beam source 120; see [0027]) having a second beam pattern that is projected through a second region of the lens (300); a first heating element (305; i.e. heating element around the low beam module) positioned to direct a first radiation energy to at least the first region of the lens (300) associated with the first beam pattern; and a second heating element (305; i.e. heating element around the high beam module) positioned to direct a second radiation energy to at least the second region of the lens (300) associated with the second beam pattern; and an electronic control unit (abstract) configured to control a radiation energy emitted from at least one of the first heating element or the second heating element. 
Dunn does not expressly disclose the first and second heating elements are secured by brackets and the first and second heating elements are spaced apart from the lens; at least one light sensor configured to measure a brightness substantially at the lens; and an electronic control unit configured to control a brightness emitted from at least one of the first light source or the second light source. 
However, Dunn discloses (in at least [0029]) the resistive wire heating element (305) is embedded into interior surface (312) of lens material using ultrasonic technology.
Van discloses (in at least figs. 1-2, 4 and 7) a headlamp assembly comprised of, in part, a heating element (22) that is secured by a bracket (45; see fig. 4), wherein the heating element (22) is spaced apart from the lens (19; best seen in at least fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the headlamp of Dunn with two brackets to retain the heating elements and wherein the heating elements are spaced apart from the lens as disclosed by Van, since it has been held that rearranging parts of an invention involves only routine skill in the art. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Deng discloses (in at least fig. 1) a light sensor (12) configured to measure a brightness substantially at the lens; and an electronic control unit configured to control a brightness emitted from the light source and a radiation energy emitted from the heating element (i.e. the covering shell inside the transparent shell one end fixedly connected with a brightness sensor, and the brightness sensor is connected with the main control module by signal connection, real-time collecting the illumination intensity information and feedback to the main control module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider the light sensor and the control unit of Deng in the headlamp assembly of Van for the benefit of measuring a brightness at the lens. 
Regarding claim 20, Dunn discloses (in at least figs. 1-5; [0029]) the first heating element (305) includes an emitter surface comprising at least three substantially flat surfaces, each surface of the at least three substantially flat surfaces positioned at a different angle relative to the lens (300).


Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/             Primary Examiner, Art Unit 2875